DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election with traverse of group I, claims 1-14 and 21, in the reply filed on 7/7/21 is acknowledged. 
Applicant's traversal is on the grounds that it would not be an undue burden to examine all of the claims.  This is not found to be persuasive because the claims are directed to different methods comprising different method steps that are classified in separate classes.  Additionally, search and examination of a product is more extensive than for a method, since a product could be made or used in any number of methods. Furthermore, examination of method claims requires consideration of factors such as timing, dosage, and efficacy that are not necessarily relevant to product claims.  Further, a prior art search also requires a literature search. It is an undue burden for the examiner to search more than one invention.
	The requirement is still deemed proper and is therefore made FINAL. 
Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
	Claims 1-14 and 21 are being acted upon.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-8, 11, 13 is/are rejected under 35 U.S.C. 102(a)(a) as anticipated by WO 2015/164745 (of record).
WO 2015/164745 teaches a method of producing T cells comprising obtaining T cells from an individual, and activating the T cells with anti-CD3/CD28, and expanding said cells (i.e. expanding a “first portion” of the activated T cells, see page 2 and 31, in particular). WO 2015/164745 teaches CD8+CD3+ T cells (see page 26, in particular).  WO 2015/164745 further teaches transducing the T cells, and further expanding said transduced T cells by culture in a growth medium comprising a cytokine for a period of time (see page 2-3, in particular). WO 2015/164745 teaches expanding in the present of IL-2, IL-7, and IL-15 (see page 39, in particular). WO 2015/164745 teaches anti-CD3/CD28 concentrations of about 100 ng/ml (i.e. 0.1 ug/ml, see page 34-35). WO 
WO 2015/164745 teaches performing more than one round of cytokine expansion, and that cells are reseeded at a density to maintain log-phase growth of the cells (see page 38, in particular). WO 2015/164745 teaches monitoring the cultures each day of expansion for counts (i.e. “measuring” a cytokine response or an increase in proliferation), and performing reseeding when necessary in order to keep the cells growing in the log phase.  This process therefor inherently involves measuring the cell growth/proliferation to identify a period of time that achieves log-phase growth (i.e. a maximum cytokine response), and further expanding the T cells (i.e. a second portion of the activated T cells). WO 2015/164745 teaches an embodiment wherein expanding is performed in a bag for 5 days, and then continued in a bioreactor for 5 days or more, i.e. expanding a second portion, for the same time period that yields log phase growth (maximum cytokine response) in the first portion of the T cells.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/164745, in view of Petersen et al., Feb. 2018 (both of record).
The teachings of WO 2015/164745 are described above.  In addition to anticipating the first and second portion limitations of the present claims for the reasons 
Furthermore, although WO 2015/164745 teaches units of IL7 and IL-15 in IU and not ng/ml, however, these concentrations would overlap with the broad ranges recited in the instant claims, and additionally it would also be also obvious to optimize the amount of IL-7 and IL-15 used in the cultures. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, regarding the “rest” period after thawing cryopreserved cells, is noted that providing a rest period is routine and well within the purview of the ordinary artisan.  For example, see Peterson which teaches resting frozen T cells and providing an overnight rest period prior to expansion (see page 209).  The ordinary artisan would be motivated to do so to improve yield and viability by providing a “rest” period to recover from freezing process.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 5, 6--11, 14, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berger et al. 2008 (of record).
Berger et al. teach a method of producing CD8 T cells (i.e. a CD3 positive cell population) comprising obtaining T cells from an individual, activating the T cells with anti-CD3 and anti-CD28 to generate T cell clones (see page 303, in particular).  Berger et al. further teaches freezing said activated T cell clones in aliquots, thawing the T cells, and then culturing the T cells for in vitro expansion (see page 303).  Berger et al. also teach that an aliquot of said clones (i.e. a “first portion” of activated T cells) was expanded for 14 days (i.e. a period of time), and was then cultured in the presence of a cytokines (see Fig. 4).  Berger also teach measuring the cell number in the cytokine cultured T cells (i.e. measuring a cytokine response, or increased proliferation, see Fig. 4 and page 299). Berger teach identifying a range of cytokine culture timeframes,, including an 11 day period, a 14 day period, or a 21 day period, that produce the best yield (i.e. identifying the period of time that yields a maximum cytokine response, see page 199, Fig. 4, in particular).  Furthermore, Berger et al. teach performing expansion using different cytokines with other aliquots of said activated T cell clones (i.e. expanding a “second portion” of the activated T cells, see Figure 4).  Berger teach that the “second portions” are expanded for the same time periods, i.e. 14 days, 21, days, etc. that are “identified” as providing maximal yield in the first portion, thus meeting the limitations of the present claims. Berger teach using IL-2, IL-7, or IIL-15 for culturing the T cells, using 1 ng/ml IL-15, 16 U/ml IL-2 and 10 ng/ml of IL-7, which is within the ranges of the present claims (see page 303 and  Figure 4, in particular). 

Claim 1-14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. 2008 (of record), in view of Riddell et al. 1990, Montes et al. 2005, and Peterson et al., Feb. 2018 (of record).

	Regarding the specific timeframes recited in the instant claims, as well as the different cytokines, it is noted that it is routine in in the art to optimize T cell expansion cultures to achieve maximal yield.  For example, Riddell et al. teach that expansion protocols for T cells for cellular immunotherapy involve culture in the presence of cytokine such as IL-2 (25-50 U/ml).  Riddell et  al. teach that the timeframe of culture can be optimized depending on the cell number needed, ranging from 5-7 days, or up to 12 weeks (which would encompass a 21 day culture, see page 195).  Riddell et al. teach evaluating for growth in the cultures by performing cell counts (i.e. measuring a cytokine response, see page 196, in particular). 
Additionally, Montes et al. teach the desirability of optimizing the in vitro expansion of CD8 T cells by adding cytokines such as IL-2, IL-7 and IL-15, and analyzing the effects of the cytokines on cell growth and responses over a period of time (i.e. identifying a time period that yields a maximum cytokine response).  For example, Montes et al. teach that maximal expansion in IL-2, was usually attained after 9 days of culture (see page 294, in particular).  Montes et al. teach that IL-7 and IL-15 have recently been suggested to be critical for T cell proliferation, thus providing a further motivation for optimization of expansion protocols (see abstract in particular). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to perform the expansion in the method of Berger et al., in the presence of cytokines for a period of time, as taught by Riddell and Montes, since this is taught to provide expanded populations of T cells.  Furthermore, the ordinary artisan would be motivated to optimize the protocol to identify the best cytokines and optimal culture timeframes of expansion, as taught by Berger et al., in order to increase cell yield.  Such optimization, would involve a process wherein multiple “portions” of the frozen, transduced T cells of Burger et al., are cultured in the presence of at least one cytokine, and measuring increased proliferation (i.e. cytokine response) to identify the optimal cytokines combination, dosage, and culture timeframe.  Furthermore, once the best parameters have been identified, it would be routine to perform subsequent expansions of the cryopreserved aliquots using the identified optimal culture times, i.e. expanding a “second portion” of the activated T cells for a time period that yield a maximum cytokine response. Regarding the cytokine doses and culture timeframes, it is noted that the references teach cytokine amounts and timeframes within those recited in the present claims, and therefore provide a reasonable expectation that a time period of, for example, 2-21 days, could be identified as beneficial for obtaining expansion. Furthermore, optimizing the concentration of anti-CD3/CD28 would be routine and concentration of between 0.1 to 10 ug/ml would be well within the purview the ordinary artisan. Additionally, regarding the “rest” period after thawing cryopreserved cells, is noted that providing a rest period is routine and well within the purview of the ordinary artisan.  For example, see Peterson which teaches resting frozen T cells and providing an overnight rest period prior to expansion (see page 209).  The ordinary artisan would be motivated to do so to improve yield and viability by providing a “rest” period to recover from freezing process.

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644